Case 2:19-cr-00219-EEF-JCW Document115 Filed 01/30/20 Page 1 of 6

Fi
UNITED STATES DISTRICT COURT seat AN 30

EASTERN DISTRICT OF LOUISIANA CLE CHEL
UNITED STATES OF AMERICA * CRIMINAL NO. 19-219
Vv. * SECTION: “L”

DAMIAN K. LABEAUD *

a/k/a Damian Kevin Lebeaud

a/k/a Damien K. Lebeaud *
LUCINDA THOMAS
MARY WADE *
JUDY WILLIAMS

a/k/a Judy Lagarde *
DASHONTAE YOUNG
GENETTA ISREAL *
MARIO SOLOMON
LARRY WILLIAMS *

* * *

FACTUAL BASIS AS TO MARY WADE

Should this matter have gone to trial, the government would have proved through the
introduction of reliable testimony and admissible tangible exhibits, including documentary
evidence, the following to support the allegations charged by the government in Count 1 of the
Superseding Indictment now pending against the defendant, MARY WADE, charging her with a
violation of Title 18, United States Code, Section 371, namely, conspiracy to commit wire fraud.
The Defendant, along with her co-conspirators and others, beginning in approximately June 2017
and continuing through approximately June 2019, in the Eastern District of Louisiana, and
elsewhere, conspired to commit wire fraud in connection with a staged accident that occurred on
June 6, 2017 in which the Defendant was a passenger.

On or about June 6, 2017, the Defendant, Damian Labeaud, and her other co-conspirators,

Lucinda Thomas, Judy Williams, and Dashontae Young, agreed on a plan in which Labeaud would

AUSA
Defendant
Defense Counsel

 
Case 2:19-cr-00219-EEF-JCW Document115 Filed 01/30/20 Page 2 of 6

intentionally collide with a tractor-trailer with the Defendant and her co-conspirators in the vehicle
at the time of the staged collision. As part of this agreement, following the staged accident, the
Defendant and her co-conspirators, Thomas, Judy Williams, and Young, would attempt to recover
monetary damages from the owner and insurer of the tractor-trailer in connection with purported
injuries suffered as a result of the staged accident.

On June 6, 2017, the Defendant drove with Thomas, Judy Williams, and Young in
Thomas’s vehicle, a 2009 Chevrolet Avalanche (“the Avalanche”), from Houma, Louisiana to
New Orleans for a meeting with Labeaud. At 12:03 P.M., the Defendant placed a telephone call to
Labeaud prior to the meeting. Shortly thereafter, the Defendant, Thomas, Judy Williams, and
Young met with Labeaud at a Burger King restaurant in New Orleans wherein they discussed their
plan to let Labeaud drive the Avalanche to stage an accident while the Defendant, Thomas, Judy
Williams, and Young were passengers in the vehicle. Immediately following this meeting, Thomas
let Labeaud drive the Avalanche from the Burger King with the Defendant, Thomas, Judy
Williams, and Young as passengers. At approximately 12:30 P.M. on June 6, 2017, Labeaud was
driving the Avalanche east on Chef Menteur Highway in New Orleans and intentionally collided
with a 2017 Freightliner tractor-trailer that was merging onto Chef Menteur Highway.
Immediately after the accident, Labeaud exited the Avalanche and left the scene of the accident.
Thomas then switched into the driver’s seat of the Avalanche to make it appear as though Thomas
was driving the vehicle at the time of the accident.

After the accident on June 6, 2017, at approximately 1:27 P.M. and 1:35 P.M., the
Defendant called Labeaud. At the same time, Thomas contacted the New Orleans Police
Department (“NOPD”) to report the accident. Labeaud reappeared at the scene of the staged

accident with Mario Solomon after speaking with the Defendant and falsely represented to the

2
AUSA
Defendant
Defense Counsel

 
Case 2:19-cr-00219-EEF-JCW Document 115 Filed 01/30/20 Page 3 of 6

NOPD that he was a percipient witness of the staged accident. Immediately after the accident,
the Defendant met with Attorney A, Labeaud, Thomas, Judy Williams, and Young at a Raising
Cane’s restaurant on Chef Menteur Highway. The purpose of this mecting was to discuss
Attorney A’s representation of the Defendant, Thomas, Judy Williams, and Young in connection
with seeking monetary damages from the owner and insurer of the 2017 Freightliner tractor-trailer
for the staged accident that had taken place earlier that day. As a result of this meeting with
Attorney A, the Defendant, Thomas, Judy Williams, and Young all hired Attorney A to represent
them.

On March 6, 2018, Attorney A filed a personal injury lawsuit on behalf of the Defendant
and Judy Williams against the owner and driver of the 2017 Freightliner tractor-trailer, including
the owner’s insurer, styled Judy Williams and Mary Wade v. IQS Insurance Risk Retention Group,
Inc., Southern Refrigerated Transport, Inc., and Darnell Artin in the Civil District Court for the
Parish of Orleans in the State of Louisiana (“the Williams and Wade Lawsuit”). On March 8,
2018, this lawsuit was removed to the United States District Court for the Eastern District of
Louisiana, assigned Civil Action Case Number 18-2472, and allotted to Section “A.”

The allegations in the Williams and Wade Lawsuit were false in that they did not contain
information about how Labeaud intentionally caused the June 6, 2017 accident with the 2017
Freightliner tractor-trailer. Furthermore, the Williams and Wade Lawsuit omitted material
information about how the Defendant had agreed to stage the accident with Labeaud. The
Defendant underwent surgery performed by Physician A referred to the Defendant by Attorney A.

On September 13, 2018, the Defendant was deposed in connection with the Williams and
Wade Lawsuit. The Defendant lied during that deposition and omitted key material facts.

Namely, the Defendant provided false testimony about the circumstances of the June 6, 2017

3
AUSA
Defendant
Defense Counsel
Case 2:19-cr-00219-EEF-JCW Document115 Filed 01/30/20 Page 4 of 6

accident and covered-up the fact that Labeaud had been the driver in this staged accident.
Between September 2018 and April 2019, the owner and insurer of the 2017 Freightliner tractor-
trailer (Southern Refrigerated Transport, Inc. (“SRT”), Covenant Transportation Group
(“Covenant”), and IQS Insurance Risk Retention Group, Inc. (“IQS”)) uncovered information
indicating that the June 6, 2017 accident had been staged and sought to re-depose the Defendant
with this new information. During this time period, and prior to April 9, 2019, Attorney A called
the Defendant and stated that he needed to talk to her and Thomas about the June 6, 2017 accident.
Namely, Attorney A was concerned that SRT, Covenant, and IQS uncovered information revealing
that the Defendant and Labeaud had communicated by telephone on June 6, 2017 prior to the
staged accident. This fact presented an issue because Attorney A, the Defendant, Thomas, Judy
Williams, and Young had been concealing the fact that Labeaud was more than a percipient witness
in connection with the June 6, 2017 staged accident, and had been the driver in that accident.
Subsequently, Attorney A met with the Defendant and Thomas at an establishment in Thibodeaux
to discuss the Defendant’s phone call to Labeaud prior to the June 6, 2017 accident.

During these conversations between the Defendant, Thomas, and Attorney A, Attorney A
suggested that Thomas and the Defendant needed to get their stories straight. Attorney A also
insinuated that the Defendant and Thomas provide a false explanation for the Defendant’s pre-
staged accident June 6, 2017 phone call with Labeaud in anticipation of their upcoming
depositions. On April 9, 2019, the Defendant was re-deposed in the Williams and Wade Lawsuit
and again provided false information about the June 6, 2017 staged accident.

Ultimately, the Defendant settled the Williams and Wade Lawsuit for $7,500, and after
June 7, 2019, the Defendant cashed a settlement check in that amount. In effectuating the

settlement, the Defendant caused Covenant to issue from its Chase Bank (“Chase”) account check

4
AUSA
Defendant
Defense Counsel
Case 2:19-cr-00219-EEF-JCW Document 115 Filed 01/30/20 Page 5 of 6

number 609229 dated June 7, 2019 in the amount of $7,500. When cashing that check in
Louisiana, the Defendant caused Chase to create an electronic wire communication that traveled
to a Chase data center located outside of Louisiana. In total, the Government would present
evidence at trial that the loss to Covenant Transportation Group was $43,000.00.

In sum, the Government’s evidence would prove the defendant, MARY WADE, conspired
to commit wire fraud by causing the filing of the Williams and Wade Lawsuit seeking monetary
damages that was premised on falsehoods in connection with the June 6, 2017 staged automobile
accident, providing false information during the course of the Williams and Wade Lawsuit in an
effort to recover monetary damages against the owner and insurer of the 2017 Freightliner tractor-
trailer, and causing the use of interstate wire communications to facilitate her recovery with this

staged accident.

AUSA
Defendant
Defense Counsel
Case 2:19-cr-00219-EEF-JCW Document115 Filed 01/30/20 Page 6 of 6

Limited Nature of Factual Basis

This proffer of evidence is not intended to constitute a complete statement of all facts
known by WADE, and/or the government. Rather, it is a minimum statement of facts intended to
prove the necessary factual predicate for her guilty plea. The limited purpose of this proffer is to
demonstrate that there exists a sufficient legal basis for the plea of guilty to the charged offense by
WADE.

The above facts come from an investigation conducted by, and would be proven at trial by
credible testimony from, inter alia, Special Agents and forensic examiners from the Federal

Bureau of Investigation and admissible tangible exhibits in the custody of the FBI.

 

READ AND APPROVED: Dy fo
WVlin un ado
MARYWAD
Defendant

      

& L A,
SAMUEL J. SCILLITANI, JR

Counsel for Defendant

6

BRIAN M. KLEBBA
Assistant United States Attorney
